COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


ANTHONY LEROY JONES,                            §
                                                                  No. 08-14-00105-CR
                                                §
                             Appellant,                             Appeal from the
                                                §
V.                                                                297th District Court
                                                §
                                                                of Tarrant County, Texas
THE STATE OF TEXAS,                             §
                                                                    (TC# 1297281D)
                                                §
                              Appellee.
                                                §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. This decision shall be certified

below for observance.


       IT IS SO ORDERED THIS 22ND DAY OF APRIL, 2016.


                                            ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.